DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/7/2022 are as follows:
	Claims 1 and 9 are amended,
	Claims 6, 10-12 and 15 are canceled,
	Claims 1-5, 7-9, 13, 14, 16, and 17 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”, previously cited) in view of Beddome et al. (U.S. Patent Publication No. 2002/0174978, “Beddome”) and in further view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”, previously cited). 

Regarding Claim 1, Gorbounov discloses a distributor for use in a heat exchanger (figs 7 and 8) comprising: 
a distributor body (4) having a first end, a second end, and a hollow interior (see annotated fig 8 below); 
a fluid inlet (fig 8) formed at the first end; and 
a fluid outlet comprising a plurality of orifices (3) formed in the distributor body at a plurality of axial locations along the distributor body (fig 8), the plurality of orifices including a first orifice arranged at a first axial location, a second orifice arranged at a second axial location, a third orifice arranged at a third axial location and a fourth orifice arranged at a fourth axial location (see annotated fig 8 below). 

    PNG
    media_image1.png
    484
    777
    media_image1.png
    Greyscale

However, Gorbounov does not explicitly disclose wherein every other orifice of the plurality of orifices, including the first orifice and the third orifice, is arranged at a first radial position, the second orifice is arranged at a second radial position, the second radial position being skewed relative to the first radial position in a first direction, and the fourth orifice is arranged at a third radial position, the third radial position being skewed relative to the first radial position in a second direction, opposite the first direction. Beddome, however, disclose a distributor for use in a heat exchanger (fig 5) wherein every other orifice of the plurality of orifices (see annotated fig 5 below), including the first orifice and the third orifice, is arranged at a first radial position, the second orifice is arranged at a second radial position, the second radial position being skewed relative to the first radial position in a first direction, and the fourth orifice is arranged at a third radial position, the third radial position being skewed relative to the first radial position in a second direction, opposite the first direction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to provide the orifice configuration of Beddome in order to optimize the flow characteristics through the heat exchanger. 

    PNG
    media_image2.png
    799
    637
    media_image2.png
    Greyscale

Gorbounov, as modified, does not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 

Regarding Claim 2, the combination of Gorbounov, Beddome, and Xia discloses all previous claim limitations. It would have been further obvious for Gorbounov, as modified, to have the ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger is between about 3 and about 5  (in view Xia, such as explained in the rejection of claim 1).

Regarding Claim 3, the combination of Gorbounov, Joshi, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein the distributor body (4) is generally tubular in shape and has a uniform, generally circular cross-section over its length (fig 7 and 8).

Regarding Claim 5, the combination of Gorbounov, Beddom, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein an inner diameter of the tubular body is less than 1/2 inch (¶0034).

Regarding Claim 7, the combination of Gorbounov, Beddome, and Xia discloses all previous claim limitations. Gorbounov further discloses wherein each of the plurality of orifices is substantially uniform in size and shape (fig 8).

Regarding Claim 8, the combination of Gorbounov, Beddome, and Xia discloses all previous claim limitations. Gorbounov fails to disclose, in this embodiment, wherein a diameter of each of the plurality of orifices is between 1.2 mm and 1.4 mm. However, in another embodiment (fig 2) Gorbounov teaches providing orifices of a diameter of 0.05-4 mm (¶ 0027). Gorbounov teaches that this allow expansion of the refrigerant (¶ 0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the diameter of the orifices be between 1.2 mm and 1.4 mm in order to allow for expansion of the refrigerant and remove the need for an additional expansion device. 

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov, Beddome, and Xia as applied to claim 1 above, and further in view of Wintersteen et al. (U.S. Patent Publication No. 2011/0240276, “Wintersteen”, previously cited).

Regarding Claim 4, the combination of Gorbounov, Beddome, and Xia discloses all previous claim limitations. However, they do not explicitly disclose wherein an axial length of the distributor body is between about 16 inches and 20 inches. Wintersteen, however, discloses a distributor (20, fig 1) use for a heat exchanger wherein an axial length of the distributor body is between about 18 inches and 96 inches (¶0037, as the distributor runs the length of the header). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to have the an axial length of the distributor body be between about 16 inches and 20 inches in order to optimize the size of the heat exchanger for the intended use. 

7.	Claims 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianlong et al. (U.S. Patent Publication No. 2010/0242535, “Jianlong”, previously cited) in view of Kurowski et al. (European Publication EP3252421A1, “Kurowski”, previously cited) and further in view of Beddome et al. (U.S. Patent Publication No. 20020174978, “Beddome”).

Regarding Claim 9, Jianlong discloses a heat exchanger (figs 1 and 2) comprising: 
a liquid distribution manifold (3); 
a fluid collection manifold (¶0024); 
a plurality of parallel heat exchanger tubes (5) fluidly connecting the liquid distribution manifold and the fluid collection manifold, wherein the plurality of heat exchanger tubes includes a plurality of active tubes including a first active tube and a second active tube arranged closest to an end of the plurality of heat exchanger tubes (see annotated fig 1 below); and 
a distributor (1’) arranged within the liquid distribution manifold, the distributor including: 
a distributor body having a first end, a second end, and a hollow interior (see annotated fig 1 below); 
a fluid inlet formed at the first end (fig 1); and 
a fluid outlet comprising a plurality of orifices (8) formed in the distributor body at a plurality of axial locations along the distributor body (fig 1), wherein the orifice of the plurality of orifices located closest to the fluid inlet is substantially aligned with the first active tube (see annotated fig 1 below).

    PNG
    media_image3.png
    583
    971
    media_image3.png
    Greyscale

However, Jianlong does not explicitly disclose wherein the heat exchanger tubes includes at least one inactive tube, wherein the first active tube is directly adjacent a first inactive tube. Kurowski, however, discloses a heat exchanger (fig 1) wherein the tube (17a, fig 5) on the far side of the heat exchanger is as an inactive tube (¶0033). Kurowski teaches that these tubes can be used as stiffening elements which saves cost as additional elements need not be used (¶ 0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jianlong to have the end tubes be inactive such as taught by Kurowski in order to save costs. This would result in the first active tube being directly adjacent a first inactive tube. 
However, Jianlong, as modified, does not explicitly disclose wherein at least one orifice of the plurality of orifices is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location. Joshi, however, discloses a distributor for use in a heat exchanger wherein at least one orifice of the plurality of orifices (22, fig 5) is arranged at a first axial location at a second axial location of the plurality of axial locations, and each of the at least one orifice arranged at the second axial location is arranged at a different radial position than each of the at least one orifice arranged at the first axial location (fig 5). Joshi teaches that this configurations allows for improved refrigerant distribution regardless of the evaporator orientation (¶0007-00010). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jianlong, as modified, to have the orifices at different radial locations in order to allow for the evaporator to be oriented differently, thus improving the versatility of the evaporator. 

Regarding Claim 14, the combination of Jianlong, Kurowski, and Joshi discloses all previous claim limitations. Jianlong further discloses wherein the plurality of orifices (8) are arranged linearly along the distributor body (fig 1).

Regarding Claim 16, the combination of Jianlong, Kurowski, and Joshi discloses all previous claim limitations. Jianlong further discloses wherein each of the plurality of orifices (8) is substantially uniform in size and shape (fig 1).



8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianlong, Kurowski, and Joshi as applied to claim 9 above, and further in view of Xia et al. (U.S. Patent Publication No. 2015/0122470, “Xia”, previously cited). 

Regarding Claim 13, the combination of Jianlong, Kurowski, and Joshi discloses all previous claim limitations. However, they do not explicitly disclose wherein the fluid outlet being configured to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Xia, however, teaches optimizing a pressure drop in a heat via a distributor (200 see ¶0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jianlong, as modified, to have optimize the pressure drop through the heat exchanger and have a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions in order to optimize the heat transfer efficiency. 

9.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov et al. (U.S. Patent Publication No. 2010/0089559, “Gorbounov”, previously cited) in view of Wand et al. (U.S. Patent Publication No. 2014/0202673, “Wand”, previously cited).

Regarding Claim 17, Gorbounov discloses a method of designing a distributor for a heat exchanger of a residential heating ventilation and air conditioning system comprising:  
determining a spacing between orifices (3), a first orifice being positioned in alignment with an active tube of the heat exchanger (see annotated fig 8 below); 
collecting thermal images of a fluid flow through the heat exchanger when a distributor having the determined number of orifices and the determined spacing between the orifices is associated with a liquid distribution manifold of the heat exchanger (fig 10, ¶0035).

    PNG
    media_image4.png
    487
    873
    media_image4.png
    Greyscale

However, Gorbounov does not explicitly disclose determining a number of orifices to form in a distributor body to achieve a ratio of a pressure drop across the distributor to a pressure drop across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions. Wand, however, discloses a method of designing a distributor for a heat exchanger wherein number of orifices to form in a distributor body is based on a desired pressure drop (see ¶ 0059). It would thus have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov to optimize the pressure drop of the distributor by varying the number of orifices and to have the pressure across the heat exchanger between about 3 and about 7 at nominal refrigerant flowrate conditions via routine optimization. 
Gorbounov, as modified, does not explicitly disclose determining which, if any, of the orifices to eliminate based on the thermal images from the outlet portion of the heat exchanger. However, Gorbounov does teach varying such things as the size of the orifices and distributor in order to optimize the heat exchanger which can be visualized via thermal images (see ¶0035-0040). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gorbounov, as modified, to remove orifices based on the thermal images in order to optimize the flow through the heat exchanger. 
Response to Arguments
10.	Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 7-8) that Joshi fails to disclose the orifice locations now required by claim 1. However, Joshi is no longer being relied upon to teach these limitations. Rather, newly cited Beddome is now being relied upon to teach the orifice configuration. 
Applicant argues (pages 10-11) that neither Gorbounov fails to teach the orifice and tube alignment as now required by Claim 9. However, Jianlong is now relied upon as the primary reference to teach these limitations. Further, Kurowski is relied upon to teach the limitations regarding the inactive tube. 
C.	Applicant argues (pages 11-12) neither Gorbounov nor Wang teaches optimization via eliminating an orifice or that such an evaluation is performed using thermal imaging. The Examiner respectfully disagrees; while Gorbounov does not teach elimination of orifices, he does teach varying such things as the size of the orifices in order to optimize which can be visualized via thermal images (0035-0040). Wang teaches optimization of the pressure drop via varying the number of orifices (0059). Thus it would have been obvious for Gorbounov in view of Wang to eliminate an orifice with an evaluation using thermal imaging.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763